Per Curiam.
Defendant appeals from denial of his motion for new trial following his conviction hy jury of the offense of contributing to the delinquency of a minor.1 One ground asserted for this relief was that the verdict was contrary to the great weight of the evidence. A review of the trial record is convincing that a new trial should have been granted.
Reversed and remanded for new trial.
Quinn, P. J., and Fitzgerald and J. H. Gillis, JJ., concurred.

 CL 1948, § 750.145 (Stat Ann 1962 Rev § 28.340).